Citation Nr: 0820202	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-24 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to asbestosis, service-connected 
bilateral hearing loss, and exposure to Agent Orange.  

3.  Entitlement to service connection for renal failure, 
claimed as secondary to Celebrex for arthritis of the hands.

4.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to renal failure.  

5.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to asbestosis and renal 
failure.  

6.  Entitlement to service connection for residuals of a left 
knee injury.  

7.  Entitlement to service connection for arthritis of the 
hands.  

8.  Entitlement to service connection for headaches, claimed 
as secondary to coronary artery disease, asbestosis, and 
service-connected bilateral hearing loss and tinnitus.  

9.  Entitlement to VA disability compensation under 38 
U.S.C.A. § 1151 for renal failure in July 2001 as the result 
of medications administered by a VA outpatient clinic.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of rating decisions in April 2003 and 
December 2003 of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas that denied the 
benefits sought on appeal.

The issue of VA disability compensation under 38 U.S.C.A. § 
1151 for renal failure in July 2001 as the result of 
medications administered by a VA outpatient clinic is 
addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  Asbestosis was not affirmatively shown to have had onset 
during service; there is no competent medical evidence to 
show that asbestosis, first diagnosed many years after 
service, is related to an injury, disease, or event of 
service origin.

2.  Hypertension was not affirmatively shown to have had 
onset during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; hypertension, first diagnosed after 
service beyond the one-year presumptive period, is unrelated 
to an injury, disease, or event, including exposure to Agent 
Orange, of service origin; and hypertension is not shown to 
be causally related to any service-connected disability.

3.  Renal failure was not affirmatively shown to have had 
onset during service; there is no competent medical evidence 
to show that renal failure, first diagnosed many years after 
service, is related to an injury, disease, or event of 
service origin; there is no competent medical evidence of a 
current chronic renal condition or residuals of renal 
failure.  

4.  There is no competent medical evidence of a current 
diagnosis of irritable bowel syndrome.  

5.  Coronary artery disease was not affirmatively shown to 
have had onset during service; coronary artery disease was 
not manifested to a compensable degree within one year from 
the date of separation from service; and there is no 
competent medical evidence to show that coronary artery 
disease, first diagnosed after service beyond the one-year 
presumptive period, is related to an injury, disease, or 
event of service origin.

6.  The current left knee disability, diagnosed as 
osteoarthritis, was not affirmatively shown to have had onset 
during service; osteoarthritis of the left knee was not 
manifested to a compensable degree within one year from the 
date of separation from service; and there is no competent 
medical evidence to show that osteoarthritis of the left 
knee, first diagnosed after service beyond the one-year 
presumptive period, is related to an injury, disease, or 
event of service origin.  

7.  The current arthritis of the hands was not affirmatively 
shown to have had onset during service; arthritis of the 
hands was not manifested to a compensable degree within one 
year from the date of separation from service; and there is 
no competent medical evidence to show that arthritis of the 
hands, first diagnosed after service beyond the one-year 
presumptive period, is related to an injury, disease, or 
event of service origin.  

8.  The currently diagnosed vascular headaches were not 
affirmatively shown to have had onset during service; the 
current headache condition, first diagnosed many years after 
service, is unrelated to an injury, disease, or event of 
service origin; and the current headache condition is not 
shown by competent medical evidence to be causally related to 
any service-connected disability.    



CONCLUSIONS OF LAW

1.  Asbestosis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; hypertension is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange; and hypertension is not proximately due to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

3.  Renal failure is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  Irritable bowel syndrome is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

5.  Coronary artery disease is not due to disease or injury 
that was incurred in or aggravated by service, and coronary 
artery disease as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  Residuals of a left knee injury are not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

7.  Arthritis of the hands is not due to disease or injury 
that was incurred in or aggravated by service, and arthritis 
of the hands as a chronic disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

8.  Headaches are not due to disease or injury that was 
incurred in or aggravated by service; and headaches are not 
proximately due to or the result of a service-connected 
disability, nor is aggravation of the headaches proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in March 2003, May 2003, January 2006, July 
2006, and April 2007.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
included the type of evidence needed to substantiate the 
claims of secondary service connection, namely, evidence that 
a service-connected disability either caused or aggravated 
additional disability shown by medical evidence.  

The veteran was also informed that VA would obtain service 
medical records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claims.  Additionally, in the letters of July 2006 and 
April 2007, pertaining to hypertension claimed as secondary 
to Agent Orange exposure, he was furnished notice of the 
effective date of the claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the 
effective date of the claims and degree of disability 
assignable, regarding all claims but hypertension due to 
Agent Orange exposure).  

As for the degree of disability assignable and effective date 
of the claims, as the claims are denied, no disability rating 
and effective date will be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To the extent that the VCAA notice was provided after the 
initial adjudication, particularly with regard to the claims 
of secondary service connection, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the veteran was provided substantial content-complying VCAA 
notice, the claims were readjudicated as evidenced by the 
rating decision in October 2007 (regarding hypertension) and 
the supplemental statements of the case, dated in June 2006 
and April 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the veteran's service 
medical records and VA records.  The veteran has not 
identified any other pertinent evidence, such as private 
medical records, for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2006, May 
2007, and August 2007, to assess the nature and etiology of 
the disabilities at issue.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for coronary artery disease and 
further development in this respect is not required because 
any opinion obtained would be speculative for the reasons 
that follow.  38 U.S.C.A.§ 5103A (d).  There is no record of 
coronary artery disease, or complaints relative thereto, 
during service.  Further, there is no competent evidence of 
persistent or recurrent symptoms relative to these 
disabilities from the time of service until many years later.  
In short, the evidence does not indicate that the disability 
at issue may be associated with service.  Under these 
circumstances, a medical examination or medical opinion is 
not required for each of the claims under 38 C.F.R. § 
3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops arthritis 
or cardiovascular disease including hypertension to a degree 
of 10 percent or more within one year from separation from 
service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995). In October 2006, 38 
C.F.R. § 3.310(a) was amended to conform to Allen, and other 
substantive changes were made.  As the claims were filed 
before the other substantive changes were made, only the 
changes that conform to Allen apply. 

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Regarding a claim involving asbestosis, there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary of VA 
promulgated any specific regulations.  However, guidelines 
for considering asbestos compensation claims, which were 
contained in a May 1988 Department of Veterans Benefits 
circular (DVB Circular 21-88-8) on asbestos-related disease, 
have been included in VA Adjudication Procedure Manual, M21-
1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 
(Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 years to 45 years or more 
between first exposure and development of disease.  VA 
Manual, paragraph 9(d).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  VA Manual, paragraph 9(b) & (c).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  Id.  
Asbestos fibers also may produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Regarding a claim involving Agent Orange exposure, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 
3.309.  In addition, the Department of Defense has determined 
that Agent Orange was used along the Korean Demilitarized 
Zone (DMZ) from April 1968 to July 1969.  Veterans assigned 
to one of the units listed as being at or near the Korean DMZ 
during that time period are also presumed to have been 
exposed to herbicide agents.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had units in the affected area 
at the time Agent Orange was being used.  See VA Manual, 
paragraph 10(l).  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Analysis

Asbestosis

The veteran claims that he initially came into contact with 
asbestos in Korea while wrapping and unwrapping lines and 
performing wire maintenance as a communication lineman in the 
Army.  He also claims exposure to asbestos while attending 
basic training and AIT training at Fort Polk, Texas, when he 
lived in barracks that were undergoing remodeling and 
asbestos was exposed.  Although he also refers to asbestos 
exposure as a construction worker after service, he maintains 
that it was his exposure to asbestos during service that led 
to the development of asbestosis, from which he presently 
suffers.  He asserts that his condition has caused many other 
ailments, namely, hypertension, coronary artery disease, and 
headaches.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of asbestosis.  He was seen on a few 
occasions complaining of a productive cough and sinus 
drainage, such as in October 1967 and January 1968.  In March 
1968, there was nasal congestion but the chest was clear; the 
diagnosis was laryngitis.  There were no subsequent 
respiratory complaints or findings.  Chest X-rays at the time 
of the enlistment and separation physical examinations in 
August 1967 and August 1969 were normal, as was the 
examination of the lungs.  On a medical history report, dated 
in August 1969, the veteran denied any respiratory symptoms 
or ailments.    

After service, a private medical report from P.P., M.D., 
dated in January 2001, shows that the veteran was diagnosed 
with asbestosis.  The physician noted the veteran's history 
of removal of asbestos from pipes while working in industrial 
construction from 1969 to 1987 (there was no mention of 
asbestos exposure prior to that period).  A chest X-ray at 
that time showed interstitial changes, among other things, 
and the physician concluded that the veteran had asbestosis 
as shown by his history of exposure to asbestos fiber and 
findings on the chest X-ray.  Thereafter, VA medical records 
show diagnosis of chronic obstructive pulmonary disease 
(COPD) in October 2003, a notation in February 2004 of a 
history of asbestos exposure in plants, a diagnosis in April 
2005 of a history of asbestos exposure, a diagnosis of COPD 
in March and April 2006, and a diagnosis of asbestosis on VA 
examination in March 2006.  

Based on the service medical records, asbestosis was not 
affirmatively shown to have had onset in service.  In fact, 
the medical evidence of record shows that asbestosis was 
first documented many years after the veteran's separation 
from service in August 1969.  The absence of documented 
respiratory complaints, particularly in relation to 
asbestosis, weighs against the claim.  Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

Furthermore, there is no favorable medical evidence showing 
that asbestosis is related back more than 30 years to 
service.  The VA examiner in March 2006 reviewed the claims 
file and rendered an opinion with rationale to the effect 
that the veteran's asbestosis was less likely than not caused 
by or the result of military service.  Likewise, the private 
physician in January 2001 also appeared to attribute the 
veteran's asbestosis to a period following his active 
service, when he was exposed to asbestos during the course of 
his civilian occupation in construction.  Thus, there is no 
favorable medical evidence showing that the veteran's current 
asbestosis is related to his period of military service.  
Rather, the uncontroverted medical evidence, consisting of VA 
and private medical opinions, opposes the claim.

To the extent that the veteran attributes his current 
asbestosis to his period of service and exposure to asbestos 
therein, where as here the determination involves questions 
of medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as breathing difficulty, as a lay person he is not competent, 
that is, not qualified through education, training, and 
expertise, to offer an opinion on medical causation.  For 
this reason, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim that the current 
asbestosis is causally related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the current asbestosis to the 
veteran's period of service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Hypertension

The veteran claims that his hypertension is attributable to 
asbestosis, service-connected bilateral hearing loss, and 
exposure to Agent Orange.  To support his allegation of a 
relationship between hypertension and hearing loss, he 
submitted an article obtained from the Internet, pertaining 
to a problem-solving exercise regarding hypertension and 
hearing loss, which was used in a university course for 
medical students.  

At the outset, it is noted that the RO sent the veteran a 
letter in April 2008, indicating that his claim for service 
connection for high blood pressure based upon exposure to 
Agent Orange would be deferred until after VA undertakes a 
review of a report from the National Academies' Institute of 
Medicine, to determine whether service connection for 
hypertension is warranted based on herbicide exposure.  The 
Board is not bound by such determinations by the RO, and in 
the absence of a stay on such claims issued by the Secretary 
of VA, the Board will proceed to consider the claim.  

The service medical records do not show any elevated blood 
pressure readings, to include on the enlistment and 
separation physical examinations in August 1967 and August 
1969.  Nor is there any diagnosis of hypertension in the 
service records.  

After service, a private medical report from P.P., M.D., 
dated in January 2001, shows that the veteran had a blood 
pressure reading of 232/136, and was diagnosed with 
hypertension.  Thereafter, VA medical records dating from 
April 2001, when the veteran established care with the VA, 
show that he had elevated blood pressure readings and was 
diagnosed with and treated for hypertension, to include on VA 
examinations in March 2006 and May 2007.  At the time of the 
VA examinations, the veteran reported that he first noted 
elevated blood pressure in 1997, and did not start anti-
hypertensive medication until 2001.  Private and VA medical 
records dated in July 2001 note a history of hypertension.  

Based on the service medical records, hypertension was not 
affirmatively shown to have had onset in service.  After 
service, the veteran indicated that high blood pressure 
readings were not apparent until the late 1990s, with actual 
documentation of a diagnosis of and treatment for 
hypertension starting in 2001.  The period without documented 
elevated blood pressure readings from service until more than 
25 years later is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Moreover, evidence of hypertension either by 1997 or by 2001 
is well beyond the one-year presumptive period for 
hypertension as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.306, 3.309.

Furthermore, although the veteran is presumed to have been 
exposed to Agent Orange during service along the DMZ in Korea 
based upon service personnel records showing service in the 
2nd Infantry Division, 5th Battalion, 38th Artillery, between 
January 1968 to January 1969, hypertension is not among the 
listed diseases associated with exposure to Agent Orange, for 
which service connection on a presumptive basis is warranted 
under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Also, there is no medical evidence on file that 
hypertension is actually caused by exposure to Agent Orange.  

While hypertension was first documented after service, beyond 
the one-year presumptive period for the manifestation of 
hypertension as a chronic disease, there is no competent 
medical evidence that links the current hypertension to 
service.  38 C.F.R. § 3.304(d).  And there is no medical 
evidence that hypertension is causally related to or shown to 
have worsened in severity as a result of any service-
connected disability to include bilateral hearing loss, as 
claimed.  38 C.F.R. § 3.310.  VA examiners in March 2006 and 
May 2007, with an addendum report in April 2008, reviewed the 
claims file and rendered opinions with rationale to the 
effect that the veteran's hypertension was not related to the 
service-connected hearing loss.  The opinion of March 2006 
also specifically addressed and discounted the medical 
literature derived from the Internet and supplied by the 
veteran in support of a medical nexus between hypertension 
and hearing loss.  Thus, there is no favorable medical 
evidence showing that the veteran's current hypertension is 
related to service-incurred disability.  Rather, the 
uncontroverted medical evidence, consisting of VA medical 
opinions, opposes the claim.

As for the assertion that hypertension is attributable to 
asbestosis, as was previously discussed, a VA medical opinion 
in March 2006 indicated that it was less likely as not that 
asbestos exposure caused or aggravated the veteran's 
hypertension.  In any case, service connection is not 
established for asbestosis.    

To the extent that the veteran attributes his current 
hypertension to his period of service, including exposure to 
Agent Orange, to asbestosis, and to his service-connected 
disability of hearing loss, where as here the determination 
involves questions of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe any observable 
symptomatology as it pertains to hypertension, as a lay 
person he is not competent, that is, not qualified through 
education, training, and expertise, to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim that the current hypertension is causally related 
to service and to service-connected disability.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 
As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
hypertension, as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Renal Failure

The veteran claims that he developed renal failure as a 
result of the medication, Celebrex, that was prescribed by VA 
for the arthritic condition in his hands, which he also 
asserts began during service.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of renal failure, or any kidney 
disorder.  A March 1968 record indicates a diagnosis of acute 
uretheritis due to gonococcus.  At the time of a separation 
physical examination in August 1969, the veteran had no 
complaints referable to the kidneys or urination, and 
evaluation of the genitourinary system was normal. 

After service, records from Memorial Hermann Baptist Orange 
Hospital dated in July 2001 show that the veteran was 
diagnosed with renal failure.  He was transferred to a VA 
hospital that same month for further evaluation and treatment 
of the condition.  His VA admission diagnosis was acute renal 
failure/hyperkalemia.  It was noted that the veteran had 
recently, in April 2001, been started on anti-hypertensive 
medication.  The discharge summary indicated that the likely 
cause of the acute renal failure was multifactorial, that is, 
Ace inhibitors (lisinopril) combined with dehydration, with a 
likely contribution from non-steroidal anti-inflammatory 
drugs (NSAIDs).  During hospitalization, the veteran 
significantly improved with intravenous hydration and 
discontinuance of ACE inhibitors, diuretics, and NSAIDs.  At 
the time of his hospital discharge, he was doing well.   

At the time of a VA examination in August 2007, the veteran 
reported that he had had no chronic medical conditions and 
that he had had full renal function since the time he was 
hospitalized for acute renal failure in July 2001.  He was 
not being followed by a nephrologist.  The examiner stated 
that there were no known residual effects of the renal 
failure.  Urinalysis was completed, in addition to a physical 
examination.  The assessment was that the renal failure had 
resolved in 2001 and that there were no complications or 
sequelae.  

The medical evidence shows that the veteran experienced renal 
failure in July 2001, many years after service, which in part 
was due to various medications the veteran took for various 
ailments, none of which were service-connected.  There is no 
medical evidence to substantiate the claim that the renal 
failure was attributable to service-connected disability, 
which the veteran claims was arthritis of the hands, or to 
medication for that service-connected disability.  As will be 
discussed below, service connection is not established for 
arthritis of the hands.  

Aside from the foregoing, as the record now stands, there is 
no satisfactory proof, on any clinical record, that the 
veteran has a current diagnosis of renal failure or residuals 
thereof.  VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

To the extent that the veteran relates renal failure to 
medication for arthritis of the hands, where as here, the 
determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements to the extent that he relates 
renal failure to medication for arthritis do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current appendicitis, or residuals thereof, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Irritable Bowel Syndrome

The veteran claims that he has irritable bowel syndrome that 
has resulted from another condition, namely, renal failure.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of irritable bowel syndrome.  There 
were no records of a gastrointestinal complaint, except for 
in August 1969 when he was seen for stomach cramps and 
diarrhea, and was prescribed bed rest and paregoric.  No 
diagnosis of a gastrointestinal disorder was furnished.  
Subsequently, on a separation physical examination in August 
1969, there were no gastrointestinal complaints and the 
veteran's abdomen was normal on clinical evaluation.  

After service, VA and private medical records do not show any 
complaints or diagnosis of a chronic gastrointestinal 
disorder.  The veteran presented to Memorial Hermann Baptist 
Orange Hospital in July 2001 with complaints of abdominal 
cramping, nausea, vomiting, and rectal pain.  He was 
transferred to a VA hospital, where it was reported that he 
had had diarrhea for two weeks.  The diarrhea was thought to 
be from uremia (gastrointestinal mucosal effects).  By the 
time of his VA hospital discharge three days later, the 
veteran's diarrhea had resolved with resolution of uremia.  

At the time of a VA examination in April 2006, to which the 
veteran was referred for evaluation of irritable bowel 
syndrome, the veteran reported no abdominal complaints, 
diarrhea, constipation, or abdominal pain.  No diagnosis was 
furnished and the veteran was discharged from the clinic.  

The veteran's claim has not been substantiated.  First, 
service connection for renal failure, claimed by the veteran 
to be the cause of irritable bowel syndrome, has not been 
established.  Second, as the record now stands, there is no 
satisfactory proof, on any clinical record, that the veteran 
even has a current diagnosis of irritable bowel syndrome.  VA 
law and regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

To the extent that the veteran claims that he has irritable 
bowel syndrome that is related to renal failure, where as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements to the extent that he relates irritable bowel 
syndrome to renal failure does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current irritable bowel syndrome, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Coronary Artery Disease

The veteran claims that his coronary artery disease is a 
result of asbestosis and renal failure.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of coronary artery disease or a heart-
related disorder.  After service, a private medical report 
from P.P., M.D., dated in January 2001, indicated that the 
veteran did not have a history of heart disease such as 
angina, heart failure, rheumatic fever, or a heart murmur.  
On examination, there was a mid-systolic murmur with a 
systolic click.  No diagnosis was given regarding the heart.  
Thereafter, VA medical records from the time the veteran 
established care with the VA in April 2001 show that he was 
occasionally diagnosed with coronary artery disease.  

Based on the service medical records, coronary artery disease 
was not affirmatively shown to have had onset in service.  In 
fact, the medical evidence of record shows that coronary 
artery disease was first documented many years after service, 
and beyond the one-year presumptive period following the 
veteran's separation from service in August 1969.  The 
absence of documented heart or cardiovascular symptoms in 
service and for many years thereafter weighs against the 
claim.  Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  

Furthermore, there is no favorable medical evidence showing 
that coronary artery disease is related back more than 30 
years to service, or as claimed by the veteran that it is 
causally related to asbestosis or renal failure, neither of 
which is service-connected.  

To the extent that the veteran attributes his current 
coronary artery disease to asbestosis or renal failure, where 
as here the determination involves questions of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as chest pain or shortness of breath, as a lay person he is 
not competent, that is, not qualified through education, 
training, and expertise, to offer an opinion on medical 
causation.  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claim 
that the current coronary artery disease is causally related 
to service or service-connected disability.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the current coronary artery disease 
to the veteran's period of service, to the initial post-
service year, or to service-connected disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Residuals of a Left Knee Injury

The veteran claims that he twisted his left knee during basic 
training and AIT training at Fort Polk, Texas in 1967.  He 
asserts that this injury worsened his left knee condition.  
It is not clear whether the veteran is asserting that a 
current left knee disability had its onset in service or was 
aggravated during service.  

Service medical records show that at the time of an 
enlistment physical examination in August 1967, the lower 
extremities were evaluated as normal.  In September 1967, the 
veteran complained of a twisted knee (the particular knee was 
not identified).  He was prescribed an analgesic and an Ace 
wrap.  In June 1969, he complained of left knee pain.  He 
reported an old injury whereby he had "torn ligaments" in 
the 11th grade.  The impression was questionable mild strain.  
Soon thereafter, in July 1969, he was seen again for left 
knee pain, with an aching sensation.  The impression was 
twist strain.  At the time of a separation physical 
examination in August 1969, there was no complaint referable 
to the left knee, and the lower extremities were evaluated as 
normal on examination.  

After service, VA medical records show that the veteran 
established care with the VA in April 2001 and that 
thereafter there were occasional complaints of pain in the 
knees, such as in April 2005.  In August 2001, the veteran 
underwent a bone scan at the VA, which showed abnormalities 
in numerous joints, to include the knees, which suggested 
arthritis.  At the time of a VA examination in March 2006, X-
rays of the knees were taken.  The assessment was primary 
osteoarthritis in the knees, bilaterally.  

The medical evidence shows that the veteran is currently 
diagnosed with left knee osteoarthritis.  The disability, 
however, is shown to have been initially documented by 
medical evidence many years after service, and beyond the 
one-year presumptive period following discharge from service 
in August 1969.  The service records indicate left knee 
complaints and diagnosis of injury; however, the absence of 
documented complaints of a left knee disability from service 
until many years later weighs against the claim.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

Moreover, there is no favorable medical evidence showing that 
the veteran's current left knee disability is related to 
service.  The VA examiner in March 2006 reviewed the claims 
file and rendered an opinion with rationale to the effect 
that the veteran's left knee osteoarthritis was not related 
to service, to include the documented instances of a sprained 
knee in service.  Thus, there is no favorable medical 
evidence showing that the veteran's current left knee 
disability is related to his period of military service.  
Rather, the uncontroverted medical evidence, consisting of a 
VA medical opinion, opposes the claim.

To the extent that the veteran attributes his current left 
knee osteoarthritis to his period of service and injury 
therein, where as here the determination involves questions 
of medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as knee pain, as a lay person he is not competent, that is, 
not qualified through education, training, and expertise, to 
offer an opinion on medical causation.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that the current osteoarthritis of 
the left knee is causally related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the current left knee disability to 
the veteran's period of service or to the initial post-
service year in regard to knee osteoarthritis, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Arthritis of the Hands

The veteran claims that his arthritis condition was initially 
manifest during service when he served as a wire maintenance 
technician, requiring extensive overuse of his hands that 
caused wrist pain.  He maintains that he did not visit the 
clinic during service for every pain he felt.  He asserts 
that his condition had become more severe in later years.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of arthritis of the hands, or any 
disability pertaining to the hands.  After service, VA 
medical records show that in September 2002, the veteran 
reported some arthritis symptoms in his hands.  The 
assessment included arthritis.  In February 2004, the veteran 
complained of occasional numbness of the hands with cold 
exposure (he reported that he was exposed to cold during 
patrol in Korea in service).  The assessment included 
osteoarthritis.  At the time of a VA examination in March 
2006, it was reported that the veteran claimed his 
degenerative joint disease of the hands was due to his 
military occupation as a wire maintenance technician which 
required extensive overuse of the hands.  It was also noted 
that the veteran indicated that his hand arthritis was not 
due to overuse but to exposure to cold in Korea (he denied 
any injury or overuse of the hands).  The assessment was 
primary osteoarthritis of the metacarpophalangeal joints of 
the left and right hands, numbers 1, 2, and 3.  

Based on the service medical records, arthritis of the hands 
was not affirmatively shown to have had onset in service.  In 
fact, the medical evidence of record shows that arthritis of 
the hands was first documented many years after service, and 
beyond the one-year presumptive period following the 
veteran's separation from service in August 1969.  The 
absence of documented hand symptoms in service and for many 
years thereafter weighs against the claim.  Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Furthermore, there is no favorable medical evidence showing 
that arthritis of the hands is related back more than 30 
years to service.  The VA examiner in March 2006 reviewed the 
claims file and rendered an opinion with rationale to the 
effect that the veteran's osteoarthritis of the 
metacarpophalangeal joints of the hands was not due to either 
exposure to cold or to overuse in his occupation while he was 
in the military.  Thus, there is no favorable medical 
evidence showing that the veteran's current arthritis of the 
hands is related to his period of military service.  Rather, 
the uncontroverted medical evidence, consisting of a VA 
medical opinion, opposes the claim.

To the extent that the veteran attributes his current 
arthritis of the hands to his period of service, where as 
here the determination involves questions of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as hand pain, as a lay person he is not competent, that is, 
not qualified through education, training, and expertise, to 
offer an opinion on medical causation.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that the current arthritis of the 
hands is causally related to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the current arthritis of the hands 
to the veteran's period of service or to the initial post-
service year, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Headaches

The veteran claims that his headaches are attributable to 
coronary artery disease, asbestosis, and service-connected 
bilateral hearing loss and tinnitus.  

Service medical records show reports of headaches in 
conjunction with complaints of a cold and sinus drainage or 
with complaints of cough, in October 1967 and January 1969.  
At the time of a separation physical examination in August 
1969, there were no complaints referable to headaches, and 
the veteran was neurologically normal on examination.  

After service, VA and private medical records do not show 
that the veteran was treated specifically for headaches.  At 
the time he established care with the VA in April 2001, the 
veteran underwent an evaluation, during which he reported no 
history of frequent headaches.  At the time of a VA 
examination in March 2006, the veteran reported that he began 
to experience headaches in 1974 or 1975, approximately 5 to 6 
years after leaving service.  He reported that he experienced 
a few headaches associated with sinusitis during service, but 
that his headaches became most pronounced in 1974 or 1975.  
The impression was that of severe chronic vascular headaches, 
stable.  

The medical evidence shows that the veteran has a current 
diagnosis of vascular headaches.  The disability, however, is 
shown to have been initially documented by medical evidence 
many years after the veteran's discharge from service in 
August 1969.  The service records indicate complaints of 
headaches in relation to upper respiratory problems; however, 
the absence of documented complaints of a headache disability 
from service until many years later weighs against the claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Moreover, there is no favorable medical evidence showing that 
the veteran's current vascular headache condition is related 
to service or service-connected disability.  The VA examiner 
in March 2006 concluded that the current headache condition, 
as distinguished from headaches associated with sinus flare-
ups in service that resolved with treatment, began several 
years after service and was not related to service-connected 
disability, namely, the bilateral hearing loss as claimed.  
Although the examiner remarked that the vascular headaches 
were at least as likely as not exacerbated by his chronic 
sinusitis/rhinitis, the examiner also noted that the veteran 
did not wish to seek specific evaluation for these headaches.  
The Board notes too that service connection is not in effect 
for a sinus disorder.  There are no other medical opinions to 
the contrary.  

To the extent that the veteran attributes his current 
headache condition to service or service-connected 
disability, where as here the determination involves 
questions of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as head pain, as a lay person he is not competent, that is, 
not qualified through education, training, and expertise, to 
offer an opinion on medical causation.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that the current headache condition 
is causally related to service-connected disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the current headache disability to 
service or service-incurred disability, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for asbestosis is denied.  

Service connection for hypertension, claimed as secondary to 
asbestosis, service-connected bilateral hearing loss, and 
exposure to Agent Orange, is denied.  

Service connection for renal failure, claimed as secondary to 
Celebrex for arthritis of the hands, is denied.  

Service connection for irritable bowel syndrome, claimed as 
secondary to renal failure, is denied.  

Service connection for coronary artery disease, claimed as 
secondary to asbestosis and renal failure, is denied.  

Service connection for residuals of a left knee injury is 
denied.  

Service connection for arthritis of the hands is denied.  

Service connection for headaches, claimed as secondary to 
coronary artery disease, asbestosis, and service-connected 
bilateral hearing loss and tinnitus, is denied.  


REMAND

By rating decision in October 2007, the RO denied the 
veteran's claim for VA disability compensation under 38 
U.S.C.A. § 1151 for renal failure in July 2001 as the result 
of medications administered by a VA outpatient clinic.  In a 
statement received by the RO in February 2008, disagreement 
was expressed with the decision.  The RO has not issued the 
veteran a Statement of the Case on this particular issue, 
which the Board considers to be separate from that of service 
connection for renal failure because it is adjudicated under 
a different statutory construct.  

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial, initiating the appellate process, the claimant is 
entitled to a Statement of the Case.  As a Statement of the 
Case addressing the issue of entitlement to VA disability 
compensation under 38 U.S.C.A. § 1151 for renal failure in 
July 2001 as the result of medications administered by a VA 
outpatient clinic has not yet been issued, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

Furnish the veteran a statement of the 
case on the claim of VA disability 
compensation under 38 U.S.C.A. § 1151 for 
renal failure in July 2001 as the result 
of medications administered by a VA 
outpatient clinic.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


